t c no united_states tax_court barbara drake petitioner v commissioner of internal revenue respondent docket no filed date on date p filed a bankruptcy petition under ch of the bankruptcy code on date r issued to p a notice_of_determination disallowing her claims for relief from joint_and_several_liability under sec_6015 i r c for the taxable years and on date p filed a petition with the court challenging r’s notice_of_determination r filed a motion to dismiss for lack of jurisdiction in this case on the ground that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 held the court lacks jurisdiction in this case on the ground the petition was filed in violation of the automatic_stay imposed under u s c sec_362 r’s motion to dismiss for lack of jurisdiction will be granted timothy j burke for petitioner louise r forbes and david abernathy for respondent opinion gerber chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent’s motion presents an issue of first impression whether the automatic_stay imposed under u s c sec_362 bars the filing of a petition with this court in a so-called stand-alone proceeding brought pursuant to sec_6015 as discussed in detail below we shall grant respondent’s motion to dismiss 1unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of massachusetts on date respondent issued to petitioner a notice_of_determination disallowing her claim for relief under sec_6015 for the taxable years and on date petitioner filed with the court a petition for determination for relief from joint_and_several_liability challenging respondent’s notice_of_determination at the time the petition was filed petitioner’s bankruptcy case had not been closed or dismissed nor had the bankruptcy court granted or denied petitioner a discharge see u s c sec_362 in response to the petition respondent filed a motion to dismiss respondent contends that the court lacks jurisdiction because the petition was filed in violation of the automatic_stay imposed under u s c sec_362 on date petitioner filed an objection to respondent’s motion to dismiss on date respondent filed a response to petitioner’s objection 2at the time the petition was filed petitioner resided in south yarmouth mass this matter was called for hearing at the court’s motions session held in washington d c on date and for further hearing at the court’s motions session held in washington d c on date counsel for respondent appeared at the hearings and offered argument in support of respondent’s motion to dismiss during the latter hearing counsel for respondent informed the court that petitioner’s bankruptcy case had been converted to a chapter proceeding on date although there was no appearance by or on behalf of petitioner at the hearing petitioner filed with the court a written_statement pursuant to rule c and a supplement thereto discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 before proceeding with our analysis we review the scope of our jurisdiction over claims for relief under sec_6015 and the provisions that define the automatic_stay sec_6015 sec_6013 provides that if a husband and wife file a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several however sec_6015 provides that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on that return for a detailed discussion of the legislative_history of sec_6015 and its predecessor sec_6013 see 115_tc_183 affd 282_f3d_326 5th cir congress vested the court with jurisdiction to review a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under specified circumstances see 115_tc_118 114_tc_354 a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense in a petition for redetermination invoking the court’s deficiency jurisdiction under sec_6213 see 114_tc_276 in addition a taxpayer may file a so-called stand-alone petition seeking relief from joint_and_several_liability on a joint_return where the commissioner has issued a final_determination denying the taxpayer’s claim for such relief or the commissioner has failed to rule on the taxpayer’s claim within months of its filing see sec_6015 117_tc_279 114_tc_324 finally a taxpayer may request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 the petition in this case was filed as a stand-alone petition in response to respondent’s notice_of_determination dated date although petitioner filed her petition within days of the mailing of the notice_of_determination we must determine whether the filing of that petition was barred by the bankruptcy automatic_stay the automatic_stay title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and when necessary the equitable distribution of his or her assets see h rept pincite one key to achieving these aims is the automatic_stay which generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 97_tc_544 96_tc_895 actions which are subject_to the automatic_stay are set forth in u s c sec_362 which provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of -- the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title in addition u s c sec_362 expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor actions which are excepted from the automatic_stay are set forth in u s c sec_362 which provides in pertinent part b the filing of a petition under sec_301 sec_302 or sec_303 of this title does not operate as a stay-- under subsection a of -- a an audit by a governmental_unit to determine tax_liability b the issuance to the debtor by a governmental_unit of a notice of tax_deficiency c a demand for tax returns or d the making of an assessment for any_tax and issuance of a notice_and_demand for payment of such an assessment unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 it is worth noting that u s c sec_362 excepts from the automatic_stay the issuance of a notice_of_deficiency to the taxpayer debtor under sec_6213 see 105_tc_387 even though as previously discussed such a taxpayer would be barred from filing a petition for redetermination with this court so long as the automatic_stay remained in effect see u s c sec_362 congress established a procedure to permit such a taxpayer to invoke the court’s deficiency jurisdiction under sec_6213 after the automatic_stay is no longer in effect specifically sec_6213 provides that the period for filing a timely petition with the court under sec_6213 is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition for redetermination and for days thereafter see 86_tc_1314 we observe that the benefits of sec_6213 may apply whether a notice_of_deficiency is mailed to the taxpayer before or after the filing of a bankruptcy petition see 76_tc_754 we also observe however that there is no provision analogous to sec_6213 in sec_6015 that tolls the statutory period for filing a timely stand-alone petition for the period during which the person is prohibited by reason of the automatic_stay from filing such a petition nor is there any cross-reference in sec_6015 to the procedures set forth in sec_6213 on the other hand if the taxpayer raises a sec_6015 claim as an affirmative defense in a petition for redetermination invoking the court’s deficiency jurisdiction under sec_6213 the taxpayer would be able to take advantage of the benefits of sec_6213 analysis consistent with the plain language of u s c sec_362 which expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor we conclude that the petition for determination of relief from joint_and_several_liability in this case was filed in violation of the automatic_stay and therefore we lack jurisdiction in short there is no exception to the automatic_stay under u s c sec_362 that permits the filing of a petition for determination of relief from joint_and_several_liability nor is there any suggestion in the record that the bankruptcy court granted petitioner relief from the automatic 3in contrast when congress drafted sec_6404 now sec_6404 for the purpose of expanding the court’s jurisdiction to review requests for abatement of interest the provision included special rules expressly referring to sec_6213 to the same effect sec_7436 involving determinations of employment status includes a cross-reference to sec_6213 stay under u s c sec_362 under the circumstances the automatic_stay will remain in effect until petitioner’s bankruptcy case is closed or dismissed or a discharge is granted or denied see u s c sec_362 it follows from our holding in this case that petitioner has effectively lost the opportunity to obtain judicial review of respondent’s notice_of_determination in this court in particular congress did not include in sec_6015 a tolling provision comparable to sec_6213 that would extend the period for petitioner to file a petition for determination of relief from joint_and_several_liability with the court although the outcome in this case may seem at odds with the public policies underlying sec_6015 the gap in the sec_6015 procedures that this case highlights is not one that can be closed by judicial fiat a remedy if any must originate with congress in the end we are obliged to grant respondent’s motion to dismiss however petitioner may still have a remedy we note that in certain circumstances debtors are permitted to raise claims for relief from joint_and_several_liability before the bankruptcy court see in re hinckley bankr bankr m d fla debtor permitted to raise sec_6015 claim in objection to the commissioner’s proof_of_claim french v united_states bankr bankr n d ohio debtor permitted to raise sec_6015 claim in adversary proceeding brought pursuant to u s c sec_505 to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
